Per Curiam,
The findings of fact by the court of quarter sessions in this class of cases are, on appeal, presumed to be correct, provided they are warranted by the evidence. This general rule is only departed from where manifest error has been committed. The testimony submitted in this case fully sustains the findings of *575fact by tbe learned judge below, and his conclusions of law necessarily follow. The selfcontradiction by one of the witnesses affords no ground for rejecting his testimony in toto; it was for the court below to determine the weight to be given to his testimony under the circumstances. Nothing in the case requires review at our hands, and the decree of the court below is affirmed.